Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00502-CV

                        IN THE INTEREST OF S.S.M., a Child

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018EM507216
                       Honorable Nick Catoe Jr., Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED October 16, 2019.


                                             _________________________________
                                             Irene Rios, Justice